     Case: 1:19-cr-00251-SL Doc #: 668 Filed: 04/07/21 1 of 2. PageID #: 4402


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

    UNITED STATES OF AMERICA,                       )         CASE NO. 1:19-cr-251-14
                                                    )
                             PLAINTIFF,             )         JUDGE SARA LIOI
                                                    )
    vs.                                             )
                                                    )         ORDER ON VIOLATION OF
                                                    )         CONDITIONS OF SUPERVISED
    SHAUNNA COLLIER,                                )         RELEASE
                                                    )
                            DEFENDANT.              )


           A violation report was filed in this case on December 31, 20201. The Court referred

this matter to Magistrate Judge Carmen E. Henderson to conduct appropriate proceedings

and to file a report and recommendation. Magistrate Judge Henderson reported that a

supervised release violation hearing was held on March 10, 2021. The defendant admitted

to the following violation:

           1. Failure to Complete the Residential Reentry Center.


           The magistrate judge filed a report and recommendation on March 12, 2021, in

which the magistrate judge recommended that the Court find that the defendant has violated

the conditions of her supervised release as set forth in the violation report.

           A final supervised release violation hearing was conducted on April 7, 2021.

Present were the following Assistant United States Attorney Margaret Sweeney,

representing the United States; Attorney James Ranftl representing the defendant; the

defendant, Shaunna Collier; and United States Probation Officer Matti Liebler.




1
    A Supplemental Information Report containing updated information was filed on March 9, 2021.
  Case: 1:19-cr-00251-SL Doc #: 668 Filed: 04/07/21 2 of 2. PageID #: 4403


          No objections were filed to the report and recommendation of the magistrate judge.

Upon review, the Court adopts the report and recommendation of the magistrate judge and

finds the defendant to be in violation of the terms and conditions of her supervised release

as set forth in the violation report.

          IT IS ORDERED that the defendant's term of supervised release is revoked, and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of four

months.

          Following release from BOP custody, the defendant shall be placed on Supervised

Release for a period of 36 months under the same terms and conditions originally imposed

and the following additional condition: the defendant will transition into Residential

Reentry Center (Oriana House) for up to six months, as directed by the U.S. Probation

Office.



          IT IS SO ORDERED.


 Dated: April 7, 2021
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                              2
